DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 06/24/2020.
Claims 1-15 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 20190155304 A1), hereinafter Choi.

Regarding claim 1, Choi discloses a computer implemented method for processing radar reflections, the method comprising the limitations: receiving radar reflections by at least one radar sensor (See at least [0003] “An autonomous vehicle emits a signal from within or outside the autonomous vehicle, receives the reflected emitted signal, and analyzes the received signal to detect a range, angle, and/or velocity of objects within the vicinity of the autonomous vehicle.”, [0069] “[0069] The vehicle 100 includes one or more sensors that may include a radar and/or a LIDAR configured to emit an RF and/or optical signal to detect an object that may be based on data from the sensors and GPS data.”); determining a target angle under which radar reflections related to a potential target are received by the at least one radar sensor (See at least [0088] “In operation 830, the processor 220 detects objects in the first receive signal based on the first receive signal. For example, the processor 220 calculates a distance (range) to an object and a direction (angle) of the object based on the phase and/or the frequency of the first receive signal.”); and determining an energy of radar reflections received by the at least one radar sensor under a pre-determined angular region around the target angle (See at least Fig. 10, [0099] “The objects 1011 through 1013 are located at angles θ1, θ2 and θ3, with respect to a front side of the vehicle 100, respectively”, [0100] “A first radar cross-section (RCS) of each of the detected objects 1011 through 1013 is calculated based on a signal received by each of the plurality of receivers.” RCS by definition discloses energy of radar reflections, therefore Choi discloses “energy of radar reflections”.).

Regarding claim 2, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses the energy of the radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle is an energy of radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle and related to a range of the potential target (See at least Fig. 8, [0088] “In operation 830, the processor 220 detects objects in the first receive signal based on the first receive signal. For example, the processor 220 calculates a distance (range) to an object and a direction (angle) of the object based on the phase and/or the frequency of the first receive signal.”).

Regarding claim 3, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses the energy of the radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle is an energy of radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle and related to a pre-determined range region around a range of the potential target (See at least Figs. 5, 6, 8, and 9 [0081] “[0081] FoVs are calculated for each of a plurality of ROIs. For example, referring to FIGS. 5 and 6, a first FoV 610 for the first ROI 521, a second FoV 620 for a second ROI 522, a third FoV 630 for a third ROI 523, a fourth FoV 640 for a fourth ROI 524, a fifth FoV 650 for a fifth ROI 525, and a sixth FoV 660 for the sixth ROI 526 are calculated.”, [0090] “First candidate objects are detected for each of the plurality of ROIs. For example, an object classified as the first ROI 521 is detected as a first candidate object in the first ROI 521, and an object classified as the second ROI 522 is detected as a first candidate object in the second ROI 522” Choi discloses regions of interest (ROI) and fields of view (FoV).) 

Regarding claim 4, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses determining a correlation coefficient between an energy of radar reflections received by the at least one radar sensor under the target angle and the energy of the radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle (See at least Fig. 11, items 1120 and 1130, [0101] “For example, when an object classified as a predetermined ROI by the first beam pattern 710 and an object classified as a predetermined ROI by the second beam pattern 720 are located within a preset distance range and a preset angle range, the objects are recognized as the same object”, [0106] “Similarly to the first RCS trajectory 1120, the second RCS trajectory 1130 is calculated for a predetermined ROI based on a second receive signal.”).

Regarding claim 5, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses a respective energy is determined for a plurality of ranges of potential targets (See at least Figs. 5, 8, 9, [0079] “Referring to FIG. 5, a plurality of ROIs, for example, a first ROI 521 through a sixth ROI 526, are set in the confined space based on geometric information about the confined space, a direction of the vehicle 100 and a location of the vehicle 100.”).

Regarding claim 6, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses a respective energy is determined for a plurality of velocities of potential targets (See at least [0003] “An autonomous vehicle emits a signal from within or outside the autonomous vehicle, receives the reflected emitted signal, and analyzes the received signal to detect a range, angle, and/or velocity of objects within the vicinity of the autonomous vehicle.”).

Regarding claim 10, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses a first portion of the computer implemented method is performed by a first portion of computer hardware components (See at least [0051] “The vehicle 100 emits a signal from within or outside the vehicle 100, receives the reflected emitted signal, and analyzes the received signal to detect objects within the vicinity of the vehicle 100. The vehicle 100 is, for example, an autonomous vehicle. The vehicle 100 includes one or more antennas, transmitters and/or receivers.”); a second portion of the computer implemented method is performed by a second portion of the computer hardware components (See at least [0051] “The vehicle 100 emits a signal from within or outside the vehicle 100, receives the reflected emitted signal, and analyzes the received signal to detect objects within the vicinity of the vehicle 100. The vehicle 100 is, for example, an autonomous vehicle. The vehicle 100 includes one or more antennas, transmitters and/or receivers.”); and the first portion of the computer hardware components are connected to the second portion of the computer hardware components via a communication structure (See at least [0057] “The communicator 210 is connected to the processor 220 and the memory 230, and is configured to transmit and receive data to and from the processor 220 and the memory 230. The communicator 210 may be connected to an external device, and configured to transmit and receive data to and from the external device.” [0122] “The object detection apparatus 200, the communicator 210, the processor 220 and the memory 230 that perform the operations described in this application are implemented by hardware components configured to perform the operations described in this application that are performed by the hardware components…. In other examples, one or more of the hardware components that perform the operations described in this application are implemented by computing hardware, for example, by one or more processors or computers.” Communication structures are implicit in the mention of ‘one or more processors or computers’.).

Regarding claim 11, Choi, as shown above, discloses all of the limitations of claims 1 and 10. Choi additionally discloses transmitting intermediate data as input for the second portion of the computer implemented method from the first portion of the computer hardware components to the second portion of the computer hardware components via the communication structure (See at least [0122] “A hardware component may have any one or more of different processing configurations, examples of which include a single processor, independent processors, parallel processors, single-instruction single-data (SISD) multiprocessing, single-instruction multiple-data (SIMD) multiprocessing, multiple-instruction single-data (MISD) multiprocessing, and multiple-instruction multiple-data (MIMD) multiprocessing.” In addition to the logic provided by the Examiner in the rejection of claim 10, Examiner also notes that data is implicitly transferred for the cited parallel processing to occur.)

Regarding claim 13, Choi, as shown above, discloses all of the limitations of claim. Choi additionally discloses a plurality of computer hardware components configured to perform the computer implemented method (See at least [0122] “In other examples, one or more of the hardware components that perform the operations described in this application are implemented by computing hardware, for example, by one or more processors or computers.”)

Regarding claim 14, Choi, as shown above, discloses all of the limitations of claims 1 and 13. Choi additionally discloses a first portion of the computer hardware components are provided in a radar sensor unit (See at least [0051] “The vehicle 100 emits a signal from within or outside the vehicle 100, receives the reflected emitted signal, and analyzes the received signal to detect objects within the vicinity of the vehicle 100. The vehicle 100 is, for example, an autonomous vehicle. The vehicle 100 includes one or more antennas, transmitters and/or receivers.” [0057] “The communicator 210 is connected to the processor 220 and the memory 230, and is configured to transmit and receive data to and from the processor 220 and the memory 230. The communicator 210 may be connected to an external device, and configured to transmit and receive data to and from the external device.”); and wherein a second portion of the computer hardware components are provided in a central radar perception unit (See at least [0057] “The communicator 210 is connected to the processor 220 and the memory 230, and is configured to transmit and receive data to and from the processor 220 and the memory 230. The communicator 210 may be connected to an external device, and configured to transmit and receive data to and from the external device.” [0122] “Examples of hardware components that may be used to perform the operations described in this application where appropriate include controllers, sensors, generators, drivers, memories, comparators, arithmetic logic units, adders, subtractors, multipliers, dividers, integrators, and any other electronic components configured to perform the operations described in this application”).

Regarding claim 15, Choi, as shown above, discloses all of the limitations of claim 1. Choi additionally discloses a non-transitory computer readable medium comprising instructions that when executed by at least one processor cause the at least one processor to perform the computer implemented method (See at least Fig. 2, [0013] A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, may cause the processor to perform the object detection method.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Koch (DE 102018203591 B3), hereinafter Koch.

Regarding claim 7, Choi, as shown above, discloses all the limitations of claim 1. Choi does not explicitly disclose providing the energy for a plurality of ranges of potential targets and for a plurality of velocities of potential targets as an energy related feature vector to a neural network for further processing. However, Koch, in the same or in a similar field of endeavor, discloses providing the energy for a plurality of ranges of potential targets and for a plurality of velocities of potential targets as an energy related feature vector to a neural network for further processing (See at least “In order to be able to process the information contained in the interpolated radar information by means of digital signal processing, in particular self-learning algorithms, particularly preferably neural networks or convolutional neuronal networks (CNN), the interpolated radar information is converted again into discrete radar information, hereinafter referred to as second discrete radar information.” “3 exemplarily and schematically the superimposition of a plurality of second radar information separated by Radarteilinformationen (RCS, speed and time information” Koch discloses RCS (radar reflected energy) as radar information fed to a neural network). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for processing radar reflections disclosed by Choi with the neural network system disclosed by Koch. One would have been motivated to do so in order to improve evaluation (See at least “By merely transferring local maxima of the interpolated radar sub-information into the second radar sub-information, very sparse rasters or matrices are often produced, which is disadvantageous for the evaluation by self-learning algorithms, in particular by neural networks of digital image processing. By filtering or folding a denser occupation of the matrices can be achieved, so that an improved evaluation is possible”).

Regarding claim 8, The combination of Choi and Koch, as shown above, discloses all the limitations of claims 1 and 7. Choi does not explicitly disclose determining further feature vectors based on the radar reflections; and providing the further feature vectors to the neural network. However, Koch, in the same or in a similar field of endeavor, discloses determining further feature vectors based on the radar reflections; and providing the further feature vectors to the neural network (See at least “In order to be able to process the information contained in the interpolated radar information by means of digital signal processing, in particular self-learning algorithms, particularly preferably neural networks or convolutional neuronal networks (CNN), the interpolated radar information is converted again into discrete radar information, hereinafter referred to as second discrete radar information.” “3 exemplarily and schematically the superimposition of a plurality of second radar information separated by Radarteilinformationen (RCS, speed and time information” Koch discloses RCS (radar reflected energy) as radar information fed to a neural network). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for processing radar reflections disclosed by Choi with the neural network system disclosed by Koch. One would have been motivated to do so in order to improve evaluation (See at least “By merely transferring local maxima of the interpolated radar sub-information into the second radar sub-information, very sparse rasters or matrices are often produced, which is disadvantageous for the evaluation by self-learning algorithms, in particular by neural networks of digital image processing. By filtering or folding a denser occupation of the matrices can be achieved, so that an improved evaluation is possible”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kambe (US 20130268173 A1), hereinafter Kambe.

Regarding claim 9, Choi, as shown above, discloses all the limitations of claim 1. Choi does not explicitly disclose the radar reflections comprises channel data received by a plurality of antennas; and determining the energy of the radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle is based on carrying out a Fourier transform of the channel data received by the plurality of antennas. However, Kambe, in the same or in a similar field of endeavor, discloses the radar reflections comprises channel data received by a plurality of antennas; and determining the energy of the radar reflections received by the at least one radar sensor under the pre-determined angular region around the target angle is based on carrying out a Fourier transform of the channel data received by the plurality of antennas (See at least Fig. 9, item S103, [0110] “The DBF unit 123 further Fourier-transforms the complex data for each channel input from the received intensity calculator 122 in the arrangement direction of the antennas and generates complex data in the spatial frequency domain. The DBF unit 123 calculates the received intensity for each predetermined angular channel based on the generated complex data and creates received intensity information representing the calculated received intensity.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for processing radar reflections disclosed by Choi with the channel data management system disclosed by Kambe. One would have been motivated to do so in order to advantageously improve the signal to noise ratio (SNR) (See at least [0060] “The received intensity calculator 122 may calculate a spectrum based on complex data of a certain channel, but can average a noise component to improve an S/N (Signal-to-Noise) ratio by calculating a spectrum based on the sum value”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Bognar (EP 3171553 A1), hereinafter Bognar.

Regarding claim 12, Choi, as shown above, discloses all the limitations of claims 1 and 10. Choi does not explicitly encoding intermediate data as input for the second portion of the computer implemented method in the first portion of the computer hardware components to obtain compressed data of a reduced size smaller than a size of the intermediate data; transmitting the compressed data from the first portion of the computer hardware components to the second portion of the computer hardware components via the communication structure; decoding the compressed data in the second portion of the computer hardware components; and providing the decoded compressed data as input to the second portion of the computer implemented method. However, Bognar, in the same or in a similar field of endeavor, discloses encoding intermediate data as input for the second portion of the computer implemented method in the first portion of the computer hardware components to obtain compressed data of a reduced size smaller than a size of the intermediate data (See at least “The transmitter 20 comprises a compressor 26 with which the distance data can be compressed by means of a compression algorithm. The compressor 26 may be a known Golomb-Rice encoder. With the For Golomb-Rice encoders, the distance data may be compressed using a compression algorithm”); transmitting the compressed data from the first portion of the computer hardware components to the second portion of the computer hardware components via the communication structure (See at least “This object is achieved in that at least part of the data of the at least one Meßgrößenaufnehmers is compressed before at least the compressed part of the data is transmitted to the bus system.”); decoding the compressed data in the second portion of the computer hardware components (See at least “The receiver 30 includes a decoder 34. With the decoder 34, received CAN data frames can be decoded. The compressed distance data contained therein can thus be extracted”); and providing the decoded compressed data as input to the second portion of the computer implemented method (See at least “Furthermore, the receiver 30 comprises a decompressor 36. The decompressor 36 can be used to decompress the extracted compressed distance data. The decompressor 36 operates with a decoding algorithm suitable for decoding the encoding of the compressor 26.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for processing radar reflections disclosed by Choi with the data management system disclosed by Bognar. One would have been motivated to do so in order to advantageously use little computational effort and use small memory overhead (See at least “Golomb coding and Golomb-Rice coding can be easily realized with little computational effort. Furthermore, such compression and decompression of data can be realized with a relatively small memory overhead compared to other types of compression, such as Huffman coding”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison (US 20190383904 A1) discloses an autoencoder assisted radar for target identification
Gebhardt (US 20190353753 A1) discloses a radar system and method for receiving and analyzing radar signals
Nakayama (US 20180011169 A1) discloses a sensor and estimating method
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648